Hill, J.,
dissenting. Was Judge Wright, of the Eome Circuit, disqualified from presiding, under the facts of this case, so as to confer jurisdiction on Judge Eite, of the Cherokee Circuit? The evidence on this point tended to show, in fact it is stated in the bill of exceptions, that “It is admitted that E.-T. Wright, attorney for plaintiffs, has a conditional fee in the ease, being $50.00 if plaintiffs lose, and $75.00 if they win. He is a brother of Judge Moses Wright.” In the ease of Roberts v. Roberts, 115 Ga. 259 (41. S. E. 616, 90 Am. St. R. 108), this court held: “A judge *336who is related within the fourth degree of consanguinity or affinity to counsel for the applicant in an application for alimony in which an allowance for counsel fees is asked is disqualified from presiding in the case; and this is true notwithstanding counsel have a binding contract with the applicant which obligates her to pay them fees commensurate with their services, independently of whether the application for alimony and counsel fees is successful or not.” See Shuford v. Shuford, 141 Ga. 407 (81 S. E. 115); State Mutual Insurance Co. v. Walton, 142 Ga. 765 (83 S. E. 656); King v. Thompson, 59 Ga. 380 (3); 23 Cyc. 585 (2). Section 4642 of the Civil Code of 1910 is as follows: “No judge or justice of any court, no ordinary, justice of the peace, nor presiding officer of any inferior judicature or commission, can sit in any cause or proceeding in which he is pecuniarily interested, or related to either party within the fourth degree of consanguinity, or affinity, nor of which he has been of counsel, nor in which he has presided in any inferior judicature when his ruling or decision is the subject of review, without the consent of all the parties in interest: Provided, that in all cases in which the presiding judge of the superior court may have been employed as counsel before his appointment as judge, he shall preside in such cases if the opposite party or counsel agree in writing that he may preside, unless the judge declines so to do.” It is insisted that the disqualification contemplated by this law is where the judge is related within the fourth degree of consanguinity or affinity to either party to the cause. In construing the word “party,” as used in that code section, Mr. Justice Cobb, in the opinion in the Roberts case, asks this question:- “Should the word ‘party/ in the section of the code just referred to, be given the technical and narrow meaning of one who is a party to the record and. absolutely bound by the judgment in the ease; or should that word be construed more liberally, and include any one who is pecuniarily interested in the result of the suit, although not a party to the record and not necessarily bound by the judgment therein, notwithstanding he would be benefited by the judgment if rendered in a particular way?” And, after citing authorities from outside jurisdictions and showing that they are not uniform in construing the various statutes disqualifying a judge on account of relationship to a “party” — some of them construing the word “party” to mean an actual party, and *337others giving the word a broader construction, — he says: “In the light of the rule which has been followed in this State with reference to a juror who is related to a person interested in the result of the suit, although not a party to the record, we think the proper construction to be placed upon the word ‘party,’ in the section of the co.de which declares when a judge shall be disqualified, is the broad meaning which would include any one pecuniarily interested in the result of the case, and not the narrow and technical meaning ■which would limit the rule to a person who was a party to the record. The reasons at the foundation of the rule which forbids a juror from sitting in a case where he is related to some one pecuniarily interested in the result of the suit would also apply in the case of a judge who was in a similar situation. If one not a party to the record, but directly and pecuniarily interested in the result o'f the cause, would be such a party thereto as to disqualify one of his kinsmen from being a juror, he would also be such a party as to disqualify his kinsman from presiding as judge.” I think the principle ruled in the Roberts case is applicable to the ease at bar. While the two cases are not identical in their facts, yet the principle ruled, it seems to me, is applicable to both cases. It is insisted that.the Roberts case does not apply to one like the present, and that what is said by Judge Cobb in the opinion is not controlling here, for the reason that in that ease (an alimony case) the fee of the related attorney was dependent on the result of the case. The writer fails to see any distinction of principle underlying the two cases. In the Roberts case the fee of the attorney depended on the result of the case as decided by the judge. In the instant case (an application for injunction) the amount of the fee of the relative attorney depends on the result of the ease under the decision of the judge. If the judge refuses the injunction, the attorney receives $50. If he grants the injunction, the attorney receives $75. It is not a question of what a given judge might or might not decide. It is a question of whether the fee of a relative who is employed in the case is dependent upon the decision of the judge trying the case. If the decision in the Roberts case and the argument upon which it is based is sound, it is equally sound in the instant ease. And while I do not commend the practice of a judge of the superior court assuming jurisdiction in such ease until the judge of the circuit in which the cause of *338action originated has first recused himself (for the reason that it leads to great confusion), yet the statute gives him that right; and if the statute is wrong, the legislature of the State alone has the power to correct the evil. What was said in the.case of Brantley v. Greer, 71 Ga. 11, to the effect that a judge who happens to be related within the fourth degree to an auditor is disqualified from awarding him costs in the case, is admittedly obiter. I think that Judge Wright was disqualified from presiding in the case, and that Judge Fite had jurisdiction.